Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-2060

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                      WILLIAM ZAYAS-RODRIGUEZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Aida M. Delgado-Colón, Chief U.S. District Judge]


                                  Before

                       Lynch, Circuit Judge,
                    Souter, Associate Justice,*
                     and Selya, Circuit Judge.


     Barbara J. Sweeney on brief for appellant.
     Tiffany V. Monrose, Assistant United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Rosa Emilia Rodríguez-Vélez, United States
Attorney, on brief for appellee.


                           January 18, 2017



     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
              LYNCH,   Circuit Judge.          William Zayas-Rodriguez pled

guilty   to    possession    of    a   firearm     in   furtherance    of   a   drug

trafficking      crime     and    received     a    sentence   of     70    months'

imprisonment.      We reject his challenges to the procedural and

substantive reasonableness of his sentence and affirm.

                                         I.

              On April 21, 2014, a police cruiser in Cayey, Puerto

Rico attempted to stop a car that appeared to have illegally tinted

windows.      The car sped off, but after a chase the police detained

it and identified its driver as Zayas-Rodriguez.                While checking

Zayas-Rodriguez's license and registration, an officer noticed a

pistol "in plain view, partially hidden under the [car's] front

passenger seat."         The car also contained $1,033 in cash, as well

as significant amounts of ammunition and controlled substances.

              On September 4, 2014, Zayas-Rodriguez agreed to plead

guilty   to    possession    of    a   firearm     in   furtherance    of   a   drug

trafficking crime.        See 18 U.S.C. § 924(c)(1)(A)(i).            That offense

triggers a mandatory minimum sentence of 60 months, id., and so 60

months was the advisory sentence under the Sentencing Guidelines,

see U.S.S.G. § 2K2.4(b) (providing that, for § 924(c) convictions,

"the guideline sentence is the minimum term of imprisonment").                   In

the non-binding plea agreement, the government agreed to recommend

a 60-month sentence and to request dismissal of the other charges




                                       - 2 -
at sentencing.    The district court accepted the plea on October

15, 2014.

            On August 25, 2015, at sentencing, Zayas-Rodriguez's

counsel did not object to any of the information in the Pre-

Sentence Report ("PSR"), and Zayas-Rodriguez himself confirmed

that the PSR's facts were accurate.            The district court, after

stating that it had "considered the sentencing factors under [18

U.S.C. §] 3553(a)," the plea agreement, and its obligation to

"impos[e] a sentence that [wa]s not harsher than necessary," chose

to impose a 70-month sentence.         The court explained that it had

taken into account Zayas-Rodriguez's numerous prior arrests and

convictions, as well as "the elements of the instant offense."

Zayas-Rodriguez timely appealed.

                                  II.

            Zayas-Rodriguez   claims    that    his   sentence   was   both

procedurally and substantively unreasonable.1         His arguments fail.

A.   Procedural Reasonableness

            We need not resolve the parties' disagreement as to the

appropriate standard of review because there was no abuse of




     1    As the government concedes, the plea agreement's waiver-
of-appeal clause does not bar this appeal because the district
court varied upward from the agreement's joint sentencing
recommendation. See United States v. Rivera-González, 776 F.3d
45, 48–49 (1st Cir. 2015).


                                 - 3 -
discretion, much less plain error, in the sentence's procedural

reasonableness.

             First, Zayas-Rodriguez argues that his sentence was

procedurally      unreasonable         because      the     district      court

"extemporaneously" calculated a criminal history score without

giving him notice of the data or methodology used.                But the court

explicitly confirmed its awareness that "the provisions of Chapter

4 of the Sentencing Guidelines do not apply to . . . [§] 924(c)

violations," and when viewed in context, its calculation was merely

a remark meant to help illustrate, for § 3553(a) purposes, the

extensiveness of Zayas-Rodriguez's arrest record.                   See United

States v. Flores-Machicote, 706 F.3d 16, 21 (1st Cir. 2013)

(observing    that   §    3553(a)(1)    instructs    sentencing      judges   to

consider the defendant's "history and characteristics").               And the

court had no obligation to give advance notice that it might choose

an upward variance based on facts contained in the PSR.                       See

Irizarry v. United States, 553 U.S. 708, 713–14 (2008).

             As a corollary to his first argument, Zayas-Rodriguez

argues next that the district court mischaracterized one of his

prior offenses as a "carjacking," when in fact the offense was an

illegal appropriation.        Even assuming arguendo that the court

misunderstood    the     precise   nature   of   that     prior   offense,    the

argument still falls short; any error was harmless.                Because the

district court's broader point was the extensiveness of the arrest


                                    - 4 -
record, we are satisfied that the court's misunderstanding, if

any, had no effect on the sentence.          See United States v. Alphas,

785 F.3d 775, 780 (1st Cir. 2015) (citing Williams v. United

States, 503 U.S. 193, 203 (1992)).

             Finally, Zayas-Rodriguez argues that his sentence was

procedurally unreasonable because the district court gave undue

consideration to the effects of gun violence on Puerto Rico's

citizens.    But as we have repeatedly stated, a district court may

consider such issues as deterrence-related factors that help to

justify an upward variance, so long as the court does not "focus

too   much   on   the   community   and    too   little   on    the   individual

[defendant]."      Flores-Machicote, 706 F.3d at 24; see also, e.g.,

United States v. Pedroza-Orengo, 817 F.3d 829, 834 (1st Cir. 2016);

United States v. Pantojas-Cruz, 800 F.3d 54, 59-60 (1st Cir. 2015);

United States v. Narváez-Soto, 773 F.3d 282, 285–86 (1st Cir.

2014); United States v. Politano, 522 F.3d 69, 73–74 (1st Cir.

2008).   In Zayas-Rodriguez's case, the court appropriately tied

the community-based factors to the other § 3553(a) factors and to

his individual circumstances -- particularly the fact that the

police had found drugs, in addition to a firearm, when they

searched his car.

B.    Substantive Reasonableness

             Zayas-Rodriguez    also      claims   that   his    sentence    was

substantively unreasonable.         Once again, we need not resolve any


                                    - 5 -
uncertainty over the appropriate standard of review2 because the

sentence was substantively reasonable under any standard.                   The

district court's "ultimate responsibility [wa]s to articulate a

plausible rationale and arrive at a sensible result,"                    United

States v. Carrasco-de-Jesús, 589 F.3d 22, 30 (1st Cir. 2009), and

it   met   those    obligations   by    plausibly    reasoning    that   Zayas-

Rodriguez's        extensive   criminal        history   and   the    "serious

combination" of weapons and drugs found in his car warranted a

modest upward variance from the mandatory minimum.                   "That the

sentencing court chose not to attach to certain of the mitigating

factors    the     significance   that    [Zayas-Rodriguez]       thinks   they

deserved does not make the sentence unreasonable."               United States

v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011).

                                       III.

            For the foregoing reasons, we affirm Zayas-Rodriguez's

sentence.




      2   It is not settled whether "a failure to . . . object[]
in the district court to the substantive reasonableness of a
sentence begets plain error review" or abuse of discretion review.
United States v. Ruiz-Huertas, 792 F.3d 223, 228 (1st Cir.), cert.
denied, 136 S. Ct. 258 (2015).


                                       - 6 -